IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-495

                                        No. COA21-231

                                       Filed 19 July 2022

     Craven County, Nos. 19CRS053214; 19CRS053215; 19CRS053216; 19CRS053217

     STATE OF NORTH CAROLINA

                  v.

     DARREN OBRIEN LANCASTER, Defendant.


           Appeal by Defendant from judgments entered 14 September 2020 by Judge

     Joshua Willey, Jr., in Craven County Superior Court. Heard in the Court of Appeals

     23 February 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General Melissa
           H. Taylor, for the State.

           Cooley Law Office, by Craig M. Cooley, for the Defendant.


           DILLON, Judge.


¶1         Defendant Darren O. Lancaster was found guilty of possession of a firearm by

     a felon; resisting a public officer; injury to personal property; and going armed to the

     terror of the public for acts committed in the parking lot of an apartment complex.

¶2         Defense counsel, finding no errors in the record, asks this Court to conduct its

     own review for possible meritorious issues. Defense counsel has demonstrated to the

     satisfaction of this Court compliance with the requirements of Anders v. California,
                                         STATE V. LANCASTER

                                            2022-NCCOA-495

                                           Opinion of the Court



     386 U.S. 738 (1967) and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by

     advising Defendant of his right to file written arguments with this Court and

     providing him with the necessary documents.1

¶3          In our review of the record, we have found one error. Based on our Court’s

     holding in State v. Staten, 32 N.C. App. 495, 232 S.E.2d 488 (1977), we are compelled

     to conclude that the trial court lacked jurisdiction to enter its judgment on the charge

     of going armed to the terror of the public (a crime that is sometimes described as

     going armed to the terror of the people). Specifically, the indictment charging that

     offense was fatally defective in that it failed to allege that Defendant committed his

     act on a “public highway.” We, therefore, vacate the judgment convicting Defendant

     of this charge and remand the matter for resentencing.

                                            I.      Analysis

¶4          Our state constitution provides that “[e]xcept in misdemeanor cases initiated

     in the District Court Division, no person shall be put to answer any criminal charge

     but by indictment., presentment, or impeachment.” N.C. Const. art. I, § 22. In

     compliance with our constitution, a common method in which a criminal case is

     initiated in superior court is by indictment, where a grand jury of twelve has first




            1  It is not apparent from the record that Defendant properly noticed his appeal. To
     the extent we do not have jurisdiction, in our discretion we issue a writ of certiorari “in aid
     of [our] jurisdiction.” N.C. Gen. Stat. § 7A-32(c).
                                       STATE V. LANCASTER

                                          2022-NCCOA-495

                                         Opinion of the Court



     determined that probable cause exists that the defendant committed the crime. State

     v. Barker, 107 N.C. 913, 918, 12 S.E. 115, 117 (1890) (stating that every defendant

     “charged with a criminal offense [by indictment] has the right to the decision of

     twenty-four of his fellow-citizens upon the question of his guilt: first, by a grand jury

     [of twelve], and secondly, by a petit jury [of twelve]”). The superior court, therefore,

     does not obtain jurisdiction to try a defendant by way of grand jury indictment unless

     the indictment “asserts facts supporting every element of the criminal offense” being

     charged. State v. Oldroyd, 2022-NCSC-27, ¶8. And “[w]hether or not a trial court

     possesses subject-matter jurisdiction is a question of law that is reviewed de novo.”

     In re A.L.L., 376 N.C. 99, 101, 852 S.E.2d 1, 4 (2020).

¶5            Though indictments are typically used to charge felonies, the principles

     concerning indictments apply equally to misdemeanor charges initiated in superior

     court.    See State v. Thomas, 236 N.C. 454, 459, 73 S.E.2d 283, 286-87 (1952)

     (instructing that “[a]s a general rule, a person charged with the commission of a

     misdemeanor in any case other than that [provided for by our General Assembly]

     must be prosecuted in the Superior Court on an indictment by a grand jury”).

¶6            In this matter, the prosecutor chose to have Defendant tried in superior court

     in the first instance by way of indictment for the common law crime of “going armed

     to the terror of the public,” a misdemeanor. The grand jury alleged in its indictment

     that Defendant committed this crime while in the parking lot of a private apartment
                                      STATE V. LANCASTER

                                         2022-NCCOA-495

                                        Opinion of the Court



     complex, specifically that he “unlawfully, willfully and feloniously did go armed to the

     terror of the public by causing a disturbance and waving a firearm around in the

     parking lot of 326 McCotter Blvd Apartment, Havelock[.]”

¶7         This issue before us is whether the indictment charging Defendant with going

     armed to the terror of the public adequately asserted facts supporting every element

     of that crime. For the reasoning below, we must conclude that the indictment is

     fatally defective because it fails to allege that Defendant acted on a public highway.

     Specifically, in 1977, our Court – construing a 1968 opinion from our Supreme Court

     – held that “the four essential elements” of this common law crime are:

                  (1) armed with unusual and dangerous weapons, (2) for the
                  unlawful purpose of terrorizing the people of the named
                  county, (3) by going about the public highways of the
                  county, (4) in a manner to cause terror to the people.

     State v. Staten, 32 N.C. App. 495, 497, 232 S.E.2d 488, 490 (1977) (relying on State v.

     Dawson, 272 N.C. 535, 159 S.E. 2d 1 (1968)). Our Court held that the charging

     document was “insufficient” because if failed to allege that the defendant committed

     his act of terror while going about the public highways of the county[.]” Id.

     A.    Staten is controlling.

¶8         For at least six and a half centuries, courts (including our Supreme Court)

     understood that a defendant could commit the crime of “going armed to the terror of

     the public” in any location that the public is likely to be exposed to his acts, even if
                                        STATE V. LANCASTER

                                          2022-NCCOA-495

                                         Opinion of the Court



       committed on privately-owned property. As explained by our Supreme Court in 1843,

       “the offense of riding or going about armed with unusual and dangerous weapons, to

       the terror of the people” was first recognized legislatively as a common law crime in

       the Statute of Northampton adopted in 1328 during the reign of Edward III of

       England, State v. Huntly, 25 N.C. 418, 420-21 (1843). See also State v. Dawson, 272

       N.C. 535, 543, 159 S.E.2d 1, 7 (1968). This 1328 Statute stated that the common law

       crime could be committed at “Fairs [and] Markets [or] elsewhere,” with no

       mention that it could only be committed along a public highway or other public

       property. Statute of Northampton 1328, 2 Edw. 3, ch. 3 (quoted in Rogers v. Grewal,

       140 S. Ct. 1865, 1869 (2020) (Thomas dissenting)).

¶9           In its 1843 Huntly decision, our Supreme Court quotes Blackstone and other

       early authorities which understood that the common law crime is committed when

       the defendant carries weapons in a manner which “cause terror to the people” or “”to

       the terror of others” or “affrighteth and maketh men afraid”, etc., without any

       reference that the defendant must have acted while on a “public highway” to be

       subject to criminal liability. Huntly, 25 N.C. at 421-22.

¶ 10         Our Supreme Court actually discussed this common law crime in 1824, 19

       years prior to Huntly in a case that has never been cited by a North Carolina appellate

       court (until today) but which was cited by the United States Supreme Court in its

       landmark Second Amendment Heller decision. Dist. Of Columbia v. Heller, 554 U.S.
                                        STATE V. LANCASTER

                                           2022-NCCOA-495

                                          Opinion of the Court



       570, 627 (2008) (citing State v. Langford, 10 N.C. 381 (1824)). In Langford, Chief

       Justice John Louis Taylor, our State’s first Chief Justice, writing for the Court,

       sustained a conviction where the defendant committed his act of terror while on

       private property. Specifically, the indictment in that case alleged that the act of

       terror occurred while the defendant was “at the house of one Sarah Rofile[.]”

       Langford, 10 N.C. at 381. The Court based on its decision partly on its understanding

       that “a man [who] arms himself . . . in such manner as will naturally cause a terror

       to the people [commits] an offence at common law[.]” Id, at 383-84.

¶ 11         We point out that in both the 1824 Langford decision and the 1843 Huntly

       decision, our Supreme Court noted that this common law crime was historically

       viewed as a type of “affray”. Id. and Langford, 25 N.C. at 421. Our Supreme Court

       though has recognized that technically the crime of causing an affray and the crime

       of going armed to the terror of the public, though similar, are two distinct crimes.

       That is, an affray technically only occurs when there are at least two bad actors who

       engage in a fight to the terror of the public, In re May, 357 N.C. 423, 427, 584 S.E.2d

       271, 274 (2003) (stating that “[a]n affray is defined at common law as a fight between

       two or more persons in a public place as to cause terror to the public,” relying on State

       v. Wilson, 61 N.C. 237 (1867)). Going armed to the terror of the public, however, can

       occur when one bad actor acts alone. See State v. Rambert, 341 N.C. 173, 177, 513
                                         STATE V. LANCASTER

                                               2022-NCCOA-495

                                              Opinion of the Court



       (holding that evidence showing that a defendant acting alone causing terror was

       sufficient to sustain a conviction).

¶ 12         Like the crime at issue here, it has long been understood that the common law

       crime of affray can occur in locations other than along a public highway. For instance,

       in its 1993 May decision – decided 16 years after our Court held that the common law

       crime of going armed to the terror of the people could only occur on a public highway

       – our Supreme Court explained that a common law affray could occur in locations

       “open to public traffic,” whether publicly or privately owned, such as “roads, streets,

       highways, sidewalks, shopping malls, apartment complexes, parks, and commons.”

       May, 357 N.C. at 427, 584 S.E.2d at 274 (emphasis added).

¶ 13         A panel of our Court, however, in our 1977 Staten decision, expressly cited and

       relied on our Supreme Court’s 1968 Dawson decision to hold that the common law

       crime of going armed to the terror of the public only occurs when one causes terror

       while “going about the public highways of the county[.]” Staton, 32 N.C. App. at 497,

       232 S.E.2d at 490 (explaining that “going about the public highways” is a “necessary

       element[]” which must be alleged in the charging document to sustain a conviction).

¶ 14         The indictment at issue in the 1968 Dawson case does allege that the defendant

       committed his act on a “public highway.” Likewise, the indictment in the 1843 Huntly

       case alleged that the defendant acted while going along the public highways. While

       we might not construe Dawson (or Huntly) as requiring the act to have occurred on a
                                          STATE V. LANCASTER

                                             2022-NCCOA-495

                                            Opinion of the Court



       public highway to sustain a prosecution of this common law crime, we are bound by

       the Staton panel’s interpretation of Dawson. See In re Civil Penalty, 324 N.C. 373,

       384, 379 S.E.2d 30, 37 (1989). In re Civil Penalty requires that we follow a holding

       from another panel of our Court which involves the “narrowing or distinguishing [of]

       an earlier controlling precedent – even one from the Supreme Court[.]” State v.

       Gonzalez, 263 N.C. App. 527, 531, 823 S.E.2d 886, 888 (2019).2

¶ 15          And while in 1993 our Supreme Court took the occasion in May to explain the

       common law crime of affray need not occur on a public highway, that Court has never

       addressed our 1977 Staten decision. In fact, our Supreme Court has only addressed

       going armed to the terror of the public once since Staten, in its 1995 Rambert decision.

       However, the “public highway” issue did not come up in Rambert, as the indictment

       in that case (contained in the Onslow County Superior Court file - 92 CVS 13019)

       alleged that “while thus armed [Mr. Rambert] went about the public highways of

       Onslow County in a manner to cause terror to the people[.]” (Emphasis added.)

       B.     The parking lot of an apartment complex is not a “public highway”.




              2 Had our panel in Staten not mentioned our Supreme Court’s 1966 Dawson decision
       or other controlling Supreme Court precedent in reaching its decision, we could ignore Staten.
       See Gonzalez, 263 N.C. App. at 531, 823 S.E.2d at 889; BB&T v. Smith, 239 N.C. App. 293,
       298, 769 S.E.2d 638, 642 (2015) (following a 1938 Supreme Court case rather than more
       recent Court of Appeals holdings which did not reference the earlier Supreme Court decision).
       But such is not the case, as our panel in Staten expressly interprets the Dawson holding.
                                         STATE V. LANCASTER

                                            2022-NCCOA-495

                                           Opinion of the Court



¶ 16         We conclude that the private parking lot of an apartment complex – the

       location alleged in the indictment in this case – does not constitute a “public highway”

       for purposes of charging Defendant with going armed to the terror of the public.

¶ 17         Though we found no North Carolina case defining “public highway” for

       purposes of the common law crime before us, we are persuaded by decisions from our

       Supreme Court in other contexts in reaching our conclusion.           For instance, as

       previously noted, that Court in May distinguished “highways” from “shopping malls,

       apartment complexes, parks, and commons[.]” May, 357 N.C. at 427, 584 S.E.2d at

       274 (emphasis added). Also, our Supreme Court has described a “cartway” as a

       “quasi-public road”, but distinguished a “cartway” from a “public highway”, defining

       the latter as a road “established and maintained by public authority for the traveling

       public[.]” Waldroup v. Ferguson, 213 N.C. 198, 195 S.E.2d 615 (1938) (emphasis

       added). See also Parsons v. Wright, 223 N.C. 520, 522, 27 S.E.2d 534, 537 (1943)

       (describing cartways as “an auxiliary part of the public road system of the county

       although they are distinguished from public highways proper”); State v. Purify, 86

       N.C. 681, 682 (1882) (defining a “public highway” as “one established by a public

       authority and kept in order by the public . . .”).

                                            II.     Conclusion

¶ 18         Irrespective of our view concerning our Court’s interpretation in Staton of our

       Supreme Court’s 1967 Dawson opinion, we must follow Staton’s interpretation. As
                                       STATE V. LANCASTER

                                           2022-NCCOA-495

                                         Opinion of the Court



       such, we conclude the superior court lacked jurisdiction to enter judgment against

       Defendant for going armed to the terror of the public; and, therefore, the judgment of

       the superior court convicting Defendant of this crime must be vacated.

¶ 19         The trial court consolidated this conviction into a single judgment with the

       felony possession conviction. We, therefore, remand the consolidated judgment for

       resentencing. See State v. Toney, 187 N.C. App. 465, 472, 653 S.E.2d 187, 191 (2007)

       (relying on State v. Brown, 350 N.C. 193, 213, 513 S.E.2d 57, 70 (1999)).

¶ 20         We, otherwise, did not find any error with respect to the other judgments and,

       therefore, leave those judgments undisturbed.

             NO    ERROR      IN   PART,    VACATED         IN   PART,   REMANDED       FOR

       RESENTENCING IN PART.

             Judge DIETZ concurs.

             Judge GRIFFIN concurs in part and dissents in part with separate opinion.
        No. COA21-231 – State v. Lancaster


             GRIFFIN, Judge, concurring in part and dissenting in part.


¶ 21         I agree with the majority that this Court’s decision in State v. Staten, 32 N.C.

       App. 495, 232 S.E.2d 488 (1977), was likely decided incorrectly but that we are bound

       by it. See In re Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989). I write

       separately because our Supreme Court’s decision in State v. Rambert, 341 N.C. 173,

       459 S.E.2d 510 (1995), decided eighteen years after Staten, supports holding that the

       indictment in the case at bar is not fatally defective.

¶ 22         In Rambert, the defendant pulled his car up next to an acquaintance in the

       parking lot of a Piggly Wiggly store. Id. at 176, 459 S.E.2d at 512. After exchanging

       some words, the defendant pointed a gun at the acquaintance’s vehicle and fired a

       shot through the vehicle’s windshield. Id. A chase ensued in the parking lot, and the

       defendant fired additional shots at the vehicle. Id. at 176, 459 S.E.2d at 512–13. The

       defendant was charged and convicted of several offenses, including the felony charge

       of “going armed to the terror of the people.” Id. at 174, 459 S.E.2d at 511. As noted

       by the majority, “the indictment in Rambert (found in the Onslow County Superior

       Court file - 92 CVS 13019) alleged that ‘while thus armed [Mr. Rambert] went about

       the public highways of Onslow County in a manner to cause terror to the people[.]’”

       (Emphasis added).

¶ 23         On appeal, the Supreme Court did not take issue with the fact that the crime

       was committed in a parking lot. Instead, the Court remanded the matter with

       instructions for the trial court to enter a conviction on the charge of going armed to
                                          STATE V. LANCASTER

                                             2022-NCCOA-495

                           GRIFFIN, J., concurring in part and dissenting in part.



       the terror of the people as a misdemeanor, holding that the charge was “improperly

       elevated to a felony.” Id. at 177, 459 S.E.2d at 513. If the Supreme Court did not

       consider a parking lot to be a public highway or otherwise considered the indictment

       fatally defective, it not only would have reversed the conviction entirely, it would have

       been bound to do so for lack of subject matter jurisdiction. See Lemmerman v. A.T.

       Williams Oil Co., 318 N.C. 577, 580, 350 S.E.2d 83, 86 (1986) (“When the record

       clearly shows that subject matter jurisdiction is lacking, the Court will take notice

       and dismiss the action ex mero motu.” (emphasis added) (citation omitted)); In re

       Harts, 191 N.C. App. 807, 809, 664 S.E.2d 411, 413 (2008) (“Subject matter

       jurisdiction may not be waived, and this Court has the power and the duty to

       determine issues of jurisdiction ex mero motu, and to dismiss an appeal if we find it

       lacking.” (emphasis added) (citation omitted)).

¶ 24         Based on Rambert, the indictment in this case sufficiently alleged that

       Defendant committed his act on a “public highway.” The indictment states that

       Defendant went “armed to the terror of the public by causing a disturbance and

       waving a firearm around in the parking lot of 210 Shipman Road Apartments[.]”

       (Emphasis added).      Although the indictment does not use the phrase “public

       highway,” “indictments need only allege the ultimate facts constituting each element

       of the criminal offense[,]” and “a very detailed account is not necessary for legally

       sufficient indictments[.]” Rambert, 341 N.C. at 176, 459 S.E.2d at 512 (citation
                                         STATE V. LANCASTER

                                            2022-NCCOA-495

                          GRIFFIN, J., concurring in part and dissenting in part.



       omitted). By alleging that the act was committed in the parking lot of an apartment

       complex, the indictment was legally sufficient. Id.

¶ 25         For these reasons, I find no error in the trial court’s judgments.